DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cederlof in view of Ratti et al.
Cederlof (US Patent No. 9,268,520 B1) discloses:
Regarding claim 1, a computerized projection system (i.e. augmented reality environment [Figure 1, element 100] including an augmented reality functional node [i.e. ARFN; Figure 1, element 102]) with sensing capability 
Regarding claim 2, instructions (i.e. instructions stored on element 120; column 5, lines 9-14) for controlling said at least one light projecting device (Figure 1, element 104) to project one or more pre-determined images (i.e. unaltered projection [Figure 1, element 112] and altered projection [Figure 1, element 114]) into the projection zone (i.e. projection surface) with at least one correction factor (i.e. color corrected) based on said data received (i.e. color correct for projection of an image onto a surface; column 10, lines 2-6) from said at least one sensing device (i.e. the camera [Figure 1, element 106] detects the interaction of the structured light pattern with objects within the scene [column 9, lines 32-33]).
Regarding claim 3, at least one sensing device (Figure 1, element 106) comprises at least a camera (i.e. camera that may capture images; column 4, line 6), wherein said data (i.e. captured information) received from said at least one sensing device (Figure 1, element 106) includes topographical indicators from said sensing device (i.e. the camera may capture information sufficient to identify the user’s presence between the projection path and the projection surface; column 4, lines 21-26), wherein said correction factor (i.e. color corrected) includes one or more adjustments to said one or more projected images based on the topographical indicators (i.e. color correct for projection of an image onto a surface; column 10, lines 2-6), whereby the computerized system (i.e. ARFN; Figure 1, element 102) projects intended image geometry (i.e. altered projection; Figure 1, element 114) into the three-dimensional environment with the surface that varies topologically (i.e. portion of the projected content is projected onto the user [column 4, lines 18-20]).
Regarding claim 4, the received data (i.e. captured information) indicates at least one of a presence, movement, and importance of at least one object (i.e. object within the scene; column 9, lines 32-33) in the projection zone (i.e. projection surface), wherein said instructions (i.e. instructions stored on element 120; column 5, lines 9-14) further comprise instructions for: determining, from said receiving data (i.e. captured information), at least one protected object zone (i.e. projection area associated with the user’s face and/or eyes) for the at least one object  in 
Regarding claim 5, instructions (i.e. the process [Figure 4, element 400] alters the projection of the content) for projecting an illuminated image (column 10, lines 39-40 and 46-48) around said at least one protected object zone (i.e. projection area associated with the user’s face and/or eyes) with said illuminated image having graphical effects (i.e. content of the projection; column 1, lines 62-64) that visually indicate at least one of 
Regarding claim 6, controlling said at least one light projecting device (Figure 1, element 104) includes controlling an intensity and/or geometry of the projection beam (i.e. altered projection; Figure 1, element 114) based on complex topological variations of said surface (i.e. portion of the projected content is projected onto the user [column 4, lines 18-20 and 27-32]), greatly varying distances to one or more points on said surface (i.e. distance between the user and the projector; column 12, lines 28-38), and differing reflective properties of said points on said surface (i.e. reflection of the primary color on objects within the scene; column 9, lines 67 through column 10, line 2).
Regarding claim 8, the illuminated image (i.e. structured light pattern; Figure 3, element 302) comprises an illuminated outline around said at least one protected object zone (i.e. in this instance, the protected object zone is related to the sphere [Figure 3, element 304]), representative of a shadow (Figure 3, element 306) of said object (i.e. sphere; Figure 3, element 304) created by said light projecting device (Figure 3, element 104).
Cederlof teaches the salient features of the present invention as explained above except (regarding claim 1) a computerized projection system wherein said projected one or more pre-determined images are geometrically accurate when projected into a surface.
Ratti et al. (US Pub. No. 2005/0017967 A1) discloses a computerized projection system (Figure 1, element 110) wherein said projected one or more pre-determined images (i.e. images projected on element 107 in Figure 1) are geometrically accurate (i.e. projected pixel values are calibrated to correspond with points on the surface; page 4, paragraph 0041, lines 8-10) when projected into a surface (Figure 1, element 107).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a computerized projection system wherein said projected one or more pre-determined images are geometrically accurate when projected into a surface as shown by Ratti et al. in combination with Cederlof’s invention for the purpose of avoiding problems of shadowing, occlusion and image distortion (Ratti et al., page 4, paragraph 0042, lines 5-6).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cederlof in view of Ratti et al. as applied to claim 1 above, and further in view of Sakurai.
Cederlof (US Patent No. 9,268,520 B1) discloses a computerized system (i.e. augmented reality environment [Figure 1, element 100] including an augmented reality functional node [i.e. ARFN; Figure 1, element 102]) which project intended image geometry (i.e. altered projection; Figure 1, element 114) onto intended locations (i.e. location within the environment [Figure 1, element 100]) whether the said light projecting device (Figure 1, element 104) is stationary or moving (i.e. the projector may move the projected content onto a difference surface; column 6, lines 30-37).
Cederlof in combination with Ratti et al. (US Pub. No. 2005/0017967 A1) teaches the salient features of the present invention as explained above except a sensing device including a gravity sensor, wherein said received data includes position and orientation and movement indicators from said sensing device, wherein a correction factor includes one or more adjustments to said one or more projected images based on the position orientation and movement indicators.
Sakurai (US Pub. No. 2007/0070207 A1) discloses a sensing device (i.e. tri-axial acceleration sensor [Figure 3, element 32]; page 3, paragraph 0048, lines 1-3) including a gravity sensor (i.e. gravity detector; page 1, paragraph 0010, lines 4-5), wherein said received data includes position and orientation and movement indicators (i.e. gravitational direction; page 1, paragraph 0010, lines 4-5) from said sensing device (i.e. gravity detector), wherein a correction factor (i.e. correction of the captured image; page 1, paragraph 0010, line 13) includes one or more adjustments to said one or more projected images (i.e. tri-axial directions can be geometrically corrected; page 3, paragraph 0050, lines 2-4) based on the position orientation and movement indicators (i.e. acceleration components of the tri-axial directions; page 3, paragraph 0048, lines 3-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensing device including a gravity sensor, wherein said received data includes position and orientation and movement indicators from said sensing device, wherein a correction factor includes one or more adjustments to said one or more projected images based on the position orientation and movement indicators as shown by Sakurai in combination with Cederlof and Ratti et al.’s invention for the purpose of determining the direction of the camera at a time of image capturing, on the basis of the gravitational direction which is detected by the gravity detector (Sakurai, page 1, paragraph 0010, lines 5-8).
Response to Arguments
Applicant’s arguments filed on 07/26/2021 with respect to claims 1-8 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US Pub. No. 2019/0135450 A1) discloses a method for acquiring a target for a movable object includes providing a solicitation signal in response to receiving an initialization signal, detecting an action by one or more potential candidates in response to the solicitation signal, and identifying a target from the one or more potential candidates based on the detected action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MC/
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882